Citation Nr: 0001284	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with radiculopathy.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1974 to June 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) which, inter alia, denied service connection for 
a shoulder disability.

The Board notes that although the RO has consistently framed 
the issue on appeal as service connection for a shoulder 
disability, it is clear that the disability for which the 
veteran seeks service connection is a cervical spine 
disability which is manifested in part by pain radiating to 
the right shoulder.  This is clear from both the 
communications of the veteran, as well as the medical 
evidence of record.  

Specifically, in his March 1997 claim, the veteran indicated 
that he had been treated for upper back pain in service in 
May 1991 and had been diagnosed with muscle spasms.  However, 
he indicated that "I now feel that this was an incorrect 
diagnosis and the pain was simply a symptom of a larger 
problem."  In that regard, he stated that he had recently 
been diagnosed with neck condition which caused pain in the 
right shoulder area.  Attached to his claim was a December 
1996 consultation report showing an impression of right C7 
foraminal stenosis causing C7 radiculopathy.  In March 1997, 
the veteran underwent a cervical diskectomy and fusion at 
C6/7.

Despite the foregoing, in the September 1997 rating decision, 
the RO merely denied service connection for a "shoulder 
disability," but did not address the cervical spine 
condition.  In his November 1997 Notice of Disagreement, the 
veteran indicated that use of the term "shoulder" was 
misleading.  He again explained that although he had 
experienced upper back and right shoulder pain in service 
which was attributed to muscle spasms, he had since been 
diagnosed with a cervical spine condition as the cause of 
both his in-service and post-service symptoms.  

In the November 1997 Statement of the Case, the RO 
nonetheless again framed the issue as service connection for 
a "shoulder disability."  In the Reasons and Bases portion 
of the Statement of the Case, however, the RO in essence 
addressed the substance of the claim of service connection 
for a cervical spine disability by finding that there was no 
evidence of a link between the veteran's current cervical 
spine condition and his military service.  In his June 1998 
substantive appeal, the veteran again indicated that the 
phrase "shoulder disability" was misleading in that his 
upper back and shoulder pain was referable to a cervical 
spine disability, not a shoulder disability.  

Based on the foregoing, the Board finds that the issue 
currently in appellate status is more appropriately framed as 
service connection for a cervical spine disability with 
radiculopathy.  The Board finds that the veteran will not be 
prejudiced by the rephrasing of the issue on appeal as the 
substance of his claim was addressed by the RO in the 
November 1997 Statement of the Case.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Moreover, he has been offered the 
opportunity to submit evidence and argument on the question 
of service connection for a cervical spine condition, and, in 
fact, did so in his June 1998 substantive appeal.  Finally, 
he was offered (but declined) the opportunity to testify at a 
hearing regarding his claim.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions.  Id.  


FINDING OF FACT

The service medical records show complaints of right upper 
back and shoulder pain; the post-service clinical records, as 
well as the evidentiary statements of the veteran, reflect a 
history of continuity of such symptomatology which a medical 
professional has indicated is consistent with the pain 
pattern of a cervical spine disability.


CONCLUSION OF LAW

The claim of service connection for a cervical spine 
disability with radiculopathy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in July 1976, 
he sought treatment for back pain located below the left 
shoulder blade and extending to the left lower quadrant.  
Physical examination showed palpable muscle spasms in the 
area of the left infrascapular area.  The assessment was 
muscle strain.  

In August 1978, he sought treatment for pain in the right mid 
back.  The right dorsal paraspinal musculature was tender to 
palpation at about T10.  The assessment was dorsaparaspinal 
muscle spasm.  In March 1979, he again sought treatment for 
pain in the mid back.  On objective examination, muscle 
spasms were palpable in the mid thoracic paravertebral 
musculature.  The assessment was muscle spasm.

In November 1979, the veteran sought treatment for right 
shoulder pain after sustaining an injury in a ball game.  The 
diagnosis was grade I acromioclavicular (AC) joint separation 
and the veteran's shoulder was immobilized.  On follow-up 
examination three weeks later, the veteran had good range of 
motion and minimal pain.  

In September 1983, he was seen for pain in the upper right 
back, especially when turning his head to the right side.  He 
denied recent trauma.  X-ray examination was negative, 
although there was point tenderness in the right upper back 
lateral to the shoulder blade.  The assessment was muscle 
spasm.  

In February 1985, he sought emergency treatment for pain and 
spasm in the left upper back which he indicated had been 
present since an episode of heavy lifting.  Physical 
examination showed moderate spasm below the left scapula.  
The assessment was back spasm.  

In April 1986, he was diagnosed with mid back strain after he 
developed pain and spasm after exertion.  On follow-up later 
that week, he was described as asymptomatic.  

In June 1988, he reported that he had been combing his hair 
and developed a sudden sharp pain in his right upper back.  
Physical examination showed spasm in the right paraspinous 
muscles.  The assessment was muscle spasm.  He underwent 
several sessions of physical therapy over the following 
month.  The final diagnosis was resolving strain of the right 
rhomboid major.  

In May 1991, the veteran again complained of mid back spasms.  
He reported a history of such symptoms, but denied previous 
injury.  Objective examination showed trigger point 
tenderness paraspinously in the area of T5-T6.  The 
assessment was paraspinous muscle spasm versus pleurisy.

At his February 1994 military retirement medical examination, 
clinical evaluation of the veteran's neck, upper extremities, 
spine, and musculoskeletal system was normal.

Following his separation from service, the veteran filed 
claims of service connection for several disabilities, not 
including a cervical spine or shoulder disability.  In 
connection with his claim, he underwent a December 1994 VA 
medical examination.  The report of that examination is 
negative for complaints or abnormalities pertaining to the 
cervical spine or right shoulder, including complaints of 
radiculopathy.

In March 1997, the veteran filed a claim of service 
connection for a cervical spine disability.  By June 1997 
letter, the RO advised him to submit evidence showing that 
his claimed condition had "existed continuously since the 
date of your discharge."  In response, the veteran contacted 
the medical center at Holloman Air Force Base and the William 
Beaumont Army Medical Center and requested that his treatment 
records for the period of April 11, 1995 to the present be 
forwarded to the RO.  It is not clear why he did not 
authorize release of treatment records prior to April 1995, 
as it appears that he was seen for his claimed condition 
prior to that time.  

In compliance with his requests, clinical records from these 
facilities for the period of April 1995 to November 1997 were 
forwarded to the RO.  These records show that in April 1995, 
the veteran was seen on follow-up for right shoulder muscle 
joint pain.  The assessment was right shoulder strain.  In 
August 1996, he was seen for pain in the area between his 
shoulder blades which radiated to the right arm.  He also 
reported paresthesias in the right fingers.  The assessment 
was muscle strain.  The following month, he again reported 
right shoulder pain with numbness and tingling in the right 
hand and fingers.  The assessment was right shoulder pain, 
questionable strain versus bony lesion versus arthritis.  

In December 1996, he reported a "greater than one year 
history of neck pain and right arm pain," as well as 
numbness and tingling in the right arm and hand.  X-ray 
examination showed an osteophyte causing neuroforaminal 
stenosis on the right between the C6/7 bodies affecting the 
right C7 nerve root.  The examiner noted that the December 
1996 X-ray revealed growth of this osteophyte since a 
previous X-ray obtained in March 1995.  (The report of the 
March 1995 X-ray is not of record as the veteran only 
requested treatment records from April 1995).  The impression 
was right C7 foraminal stenosis causing C7 radiculopathy.  A 
subsequent magnetic resonance imaging (MRI) examination 
showed a herniated nucleus pulposus at C6/7.  

In March 1997, the veteran was hospitalized for treatment.  
On admission, he reported a "long history" of intractable 
right arm pain.  It was noted that the veteran had a C6/7 
disc herniation and compression of the right C7 nerve 
"consistent with his pain pattern."  Because the veteran 
had reportedly been unresponsive to conservative measures, an 
anterior cervical diskectomy and fusion at C6/7 was 
performed.  Subsequent treatment records show continued 
follow-up for the veteran's cervical spine disability.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In the alternative, the U.S. Court of Appeals for Veterans 
Claims (Court) has fashioned a rule to the effect that a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

In any event, although the claim need not be conclusive, it 
must be accompanied by evidence.  The VA benefits system 
requires more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

III.  Analysis

Initially, the Board notes that it can find no competent 
medical evidence in the record on appeal showing a nexus 
between the veteran's herniated nucleus pulposus at C6-7 
(first identified more than two years after service 
separation) and his period of active service.  Epps, 126 F.3d 
at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

However, as set forth above, the Court has held that, a 
service connection claim based on chronicity may be well-
grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
496. 

In this case, the service medical records document episodes 
of treatment for right upper back and/or right shoulder pain.  
Moreover, the veteran has provided lay testimony that such 
symptoms have existed continuously since his separation from 
service.  His statements to this effect must be presumed 
credible for the limited purpose of determining whether this 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  Finally, the record contains a March 1997 
hospitalization report which contains a notation of a "long 
history" of right arm pain which the physician indicated was 
"consistent with the pain pattern" of the veteran's current 
C6/7 disc herniation and compression of the right C7 nerve 
root.  

In view of the foregoing, the Board concludes that the claim 
of service connection for a cervical spine disability is well 
grounded.  Although the claim is well grounded, the Board is 
of the opinion that the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  


ORDER

The claim of service connection for a cervical spine 
disability with radiculopathy is well grounded.


REMAND

As set forth above, the veteran's claim requires additional 
development of the evidence.  In particular, the Board finds 
that a medical examination and opinion is necessary with 
respect to whether the veteran's cervical spine disability, 
first identified more than two years after service 
separation, is linked or related to his period of military 
service or any incident therein, including treatment for 
upper back and right shoulder pain.  

In addition, the Board observes that there may be significant 
medical records that have not yet been associated with the 
claims folder.  In particular, treatment records from the 
military medical centers identified by the veteran for the 
period from June 1994 to April 1995 are not of record.  The 
Court has held that the duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department records.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  After securing any necessary 
authorization from the veteran, the RO 
should contact the medical center at 
Holloman Air Force Base and the William 
Beaumont Army Medical Center and request 
treatment records pertaining to the 
veteran for the period from June 1994 to 
April 1995. All additional records 
concerning the claimed disability also 
should be obtained.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining the etiology and likely 
date of onset of his cervical spine 
disability.  The claims folder must be 
made available for review by the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
review the claims folder and the results 
of any testing prior to providing an 
opinion as to whether the veteran's 
cervical spine disability is at least as 
likely as not linked to his period of 
service, any incident therein, or any 
continuous symptomatology.  A complete 
rationale for any opinion expressed by 
the examiner must be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).



4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for a cervical spine 
disability with radiculopathy. 

If the benefit sought on appeal is not granted, the veteran 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

